Citation Nr: 1511080	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  06-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), claimed as major depression with psychosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied service connection for anxiety disorder.  A May 2009 rating decision granted service connection for PTSD and a 70 percent rating was assigned from May 17, 2006.  A May 2012 rating decision assigned a 100 percent rating to the PTSD from December 11, 2006.  The RO in Cleveland, Ohio, has jurisdiction of the Veteran's claims file.

When this case was previously before the Board in September 2010 and August 2012, it was remanded for additional development.  The Board denied the claim in April 2013.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion).  By order dated in February 2014, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The Board remanded this claim in May 2014 for compliance with the Joint Motion.  The directed development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  It is as likely as not that the Veteran's current diagnoses of major depression and depressive disorder with psychosis are proximately due to his service-connected PTSD. 

2.  The evidence of record makes it less likely than not that the Veteran has a current diagnosis of schizophrenia or psychiatric disorder other than PTSD and major depression and depressive disorder.   


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for the establishment of service connection for major depression and depressive disorder with psychosis are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for the establishment of service connection for schizophrenia or psychiatric disorder other than PTSD, major depression, and depressive disorder with psychosis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the Board is granting the claim for service connection for major depression and depressive disorder with psychosis, the claim is substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

VA has met its duty to notify for the claim of service connection for a psychiatric disorder other than PTSD, major depression, and depressive disorder with psychosis.  The RO provided notice letters to the Veteran.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records and Social Security Administration (SSA) records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

VA provided examinations in 2011 and 2008 to obtain medical evidence as to the nature and likely etiology of the claimed psychiatric disorders.  The examinations and medical opinions are adequate because a medical professional performed the examination and issued medical opinion based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner provided a medical opinion as to the nature and etiology of the claimed disabilities and whether the disability was related to active service or a service-connected disability.  Neither the Veteran nor his representative has challenged the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, a psychosis, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).   

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.

3.  Legal Analysis

The Veteran essentially contends that due to stressors and trauma during active duty in the Persian Gulf he incurred a psychiatric disability other than PTSD, claimed as major depression or major depressive disorder with psychosis. 

The Board finds that resolving any reasonable doubt in the Veteran's favor, it is as likely as not that the currently diagnosed major depression and depressive disorder with psychosis are proximately due to the service-connected PTSD.  Thus, service connection for major depression and depressive disorder with psychosis is warranted.

There is competent and credible evidence that weighs in favor of the claim.  The March 2011 VA psychiatric examination report indicates that the current Axis I diagnoses were PTSD; major depression, recurrent and severe with psychotic symptoms, and history of alcohol abuse.  The VA examiner indicated that the Veteran continued to meet criteria for PTSD and the PTSD was severe.  The VA examiner noted that as discussed in previous compensation and pension assessments, the Veteran also suffered from severe depression with psychotic symptoms.  The VA examiner indicated that the Veteran's periodic psychotic symptoms appeared to be related to severe flashbacks although the Veteran has had periods of exacerbated depressive symptoms in response to current stressors.  The VA examiner indicated that much of the Veteran's chronic, severe depressive symptomatology was felt to be more likely than not due to the chronic PTSD symptoms and psychosocial functioning difficulties due to the chronic PTSD symptoms.  The VA examiner stated that for the purpose of compensation and pension, the Veteran's PTSD and depressive symptoms can therefore be considered collectively and there was such an overlap between the PTSD and depressive symptoms and psychosocial functioning difficulties due to both conditions that it would be speculative to try to differentiate which symptoms and which psychosocial functioning difficulties are due to any one condition.  In a March 2012 addendum, the VA examiner was asked to reconcile the findings of the March 2008 VA examination and the findings of the March 2011 VA examination.  The VA examiner stated that the severity of the Veteran's symptoms and peculiar presentation during assessments are more likely than not a manifestation of his severe PTSD symptomatology and marginal functioning rather than malingering. 

The Board finds that the March 2011 and March 2012 VA medical opinions to have great evidentiary weight in deciding this appeal.  The VA examiner reviewed the Veteran's medical history, VA mental health treatment records, and examined the Veteran before rendering the medical opinion.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

There is competent and credible evidence that weighs against the claim for service connection.  The Veteran's service treatment records are negative for pertinent complaints, symptoms, findings and diagnoses of major depression or depressive disorder with psychosis.  The report of the Veteran's April 1991 separation medical examination indicates that his clinical psychiatric evaluation was normal.  It identifies no defects or diagnoses.  The Veteran's April 1991 separation report of medical history indicates that the Veteran denied past or present depression or excessive worry, as well as nervous trouble of any sort.  VA treatment records show that soon after service separation, in July 1991, adjustment disorder and rule out PTSD were diagnosed.  In April 1999, the Veteran reported being irritable and depressed since he returned from the Gulf War.  He stated that he had a worsening of symptoms since his divorce 6 or 7 months earlier.  The Axis I diagnosis was probable major depressive episode, rule out PTSD.  The  Veteran continued to receive psychiatric treatment in 1999 and 2000.  Diagnoses included mood disorder, and major depressive episode, severe, without psychosis.  The Veteran continued to received VA treatment.  VA treatment records dated in 2006 reflect that the Veteran reported hearing voices, and the diagnosis was schizophrenia, chronic, undifferentiated type.  A January 2007 VA outpatient treatment report provides a diagnosis of PTSD with psychosis.  

The March 2008 VA examination report indicates that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting Axis I diagnosis was major depressive disorder, recurrent, at times with psychosis; PTSD; and malingering.  The examiner provided the opinion that the Veteran's psychotic symptoms were not likely related to PTSD, but more likely due to major depression.  The VA examiner stated that the major depressive disorder was not likely caused by traumatic stresses in the military and it appeared more likely to have developed as a reaction to stresses occurring after the military.  The VA examiner stated that it did not appear likely that the Veteran had schizophrenia, nor did it appear that psychosis started during or shortly after military.  The VA examiner noted that the only suggestion of schizophrenia was noted long after the Veteran's military experience, it was not clear that he had a psychotic disorder, and if at some point in the past the Veteran met the criteria for schizophrenia, it was less likely than not that it had its genesis in anything related to his combat experience.  

The VA examiner summarized that the Veteran apparently had had psychosis in the past.  However, there did not appear to be symptoms consistent over time.  He appeared to have acute symptom episodes consisting mainly of depression which at times had quickly resolved with treatment.  The psychosis symptoms appeared to have been noted mostly when the Veteran was having an episode of reactive depression because of some stress in his life.  At times when he appeared to be doing better, he was denying experiences of psychosis.  The Veteran's history suggested that his mental health problems were more problematic after his wife was unfaithful, although later descriptions suggested some of his problems dated back to his active duty.  He was functioning adequately during these times and had been quite successfully employed for many years.  His description of his trauma changed at that time and had the quality of being seen as through current negative thinking and perceptions common with depression.  The VA examiner opined that it was very likely that the Veteran developed major depression in reaction to life stresses since the military.  

The Board finds that the evidence is in equipoise as to whether the major depression and depressive disorder with psychosis are related to service or a service-connected disability.  Therefore, resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's major depression and depressive disorder with psychosis are proximately due to the service-connected PTSD.  Thus, service connection for major depression and depressive disorder with psychosis is warranted.

The Board has also considered whether service connection is warranted for the schizophrenia or other psychiatric disorder other than major depression, depressive disorder with psychosis, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board finds that the weight of the competent and credible evidence shows that the Veteran's current Axis I diagnoses are major depression and depressive disorder with psychosis and PTSD, not schizophrenia, adjustment disorder, mood disorder or other psychiatric disorder.  See the VA examination reports dated in March 2011 and March 2008, the August 2001 private psychiatric report, and the January 2007 VA hospital summary.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra.  The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of schizophrenia or other psychiatric disorder.  Accordingly, on this record, service connection for schizophrenia or other psychiatric disorder other than PTSD, major depression, and depressive disorder with psychosis is not warranted and the claim is denied. 


ORDER

Service connection for major depression is granted.  

Service connection for a psychiatric disability other than PTSD or major depression is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


